PER CURIAM.
This matter has been considered on petition for writ of common law certiorari wherein defendant seeks to review an order denying discovery attempts by defendant. In question are certain interrogatories and requests for production regarding the securities transactions with which plaintiffs were involved over a period of several years. The trial court denied defendant’s attempt at discovery in these areas. This case was previously before this Court in National Society for the Prevention of Blindness, Inc. v. Parson, 374 So.2d 531 (Fla.4th DCA 1979).
We conclude that there has been no demonstration of a departure from the essential requirements of law. Further, if error was committed in the limitation upon discovery which results in eventual prejudice in the trial of this cause, then the matter may be remedied by appeal after judgment. We conclude that there has been no demonstration sufficient to warrant this Court’s taking jurisdiction by certiorari and, thus, deny the petition.
CERTIORARI DENIED.
ANSTEAD, BERANEK and HURLEY, JJ., concur.